 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 73 
In the House of Representatives, U. S.,

February 10, 2011
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 72) directing certain standing committees to inventory and review existing, pending, and proposed regulations and orders from agencies of the Federal Government, particularly with respect to their effect on jobs and economic growth. 
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 72) directing certain standing committees to inventory and review existing, pending, and proposed regulations and orders from agencies of the Federal Government, particularly with respect to their effect on jobs and economic growth. The amendment recommended by the Committee on Rules now printed in the resolution shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution, as amended, to final adoption without intervening motion except: (1) nine hours and 30 minutes of debate, with 30 minutes equally divided and controlled by the Majority Leader and Minority Leader or their respective designees, eight hours equally divided among and controlled by the respective chairs and ranking minority members of the Committees on Agriculture, Energy and Commerce, Financial Services, the Judiciary, Natural Resources, Oversight and Government Reform, Transportation and Infrastructure, and Ways and Means, and one hour equally divided among and controlled by the respective chairs and ranking minority members of the Committees on Education and the Workforce and Small Business; and (2) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
